FILE COPY


                                   M A N D A T E

TO THE 192ND DISTRICT COURT of DALLAS COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 11th day of
June, 2015, the cause upon appeal to revise or reverse your judgment between

REVEREND RESHUNN D.
CHAMBERS, TH.M,                                                                Appellant,
                                              v.
AMERICAN HALLMARK
INSURANCE CO. OF TEXAS,                                                         Appellee.
CAUSE NO. 13-13-00381-CV                                          (Tr.Ct.No. DC-12-01540)

was determined; and therein our said Court made its order in these words:

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

and remanded in part. The Court orders the judgment of the trial court AFFIRMED IN

PART and REVERSED AND REMANDED IN PART. Costs of the appeal are adjudged

fifty percent against appellant, although he is exempt from payment due to his affidavit

of inability to pay costs and fifty percent against appellee.

       We further order this decision certified below for observance.


                                         

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 25th day of August, 2015.




                                                   Cecile Foy Gsanger, CLERK